DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  JONATHAN SAMUDIO-FACYSON,
                          Appellant,

                                    v.

                        CHRISTINE FACYSON,
                             Appellees.

                     Nos. 4D17-877 and 4D17-878

                           [August 30, 2017]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael Davis, Judge; L.T. Case Nos.
17-1356 (59) and 17-1358 (59).

  Jonathan Samudio-Facyson, Fort Lauderdale, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed. See Fla. R. App. P. 9.315(a).

WARNER, TAYLOR and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.